Exhibit 10.73
AMENDMENT TO
RESTRICTED STOCK AGREEMENT UNDER 2003 PLAN
     This Amendment, dated as of August ___, 2008, between ITC Holdings Corp.
(the “Company”) and the undersigned (“Grantee”).
     WHEREAS, the Company and Grantee have entered into a restricted stock
agreement (the “Stock Agreement”) to document a restricted stock grant made to
Grantee under the Company’s 2003 Amended and Restated Stock Purchase and Option
Plan for Key Employees;
     WHEREAS, the Compensation Committee of the Company’s Board of Directors has
authorized the Company to enter into an amendment to the Stock Agreement on the
terms set forth herein;
     WHEREAS, the Company and Grantee desire to amend the Stock Agreement in the
manner set forth herein;
     NOW, THEREFORE, in consideration of the premises and mutual agreements set
forth in the Stock Agreement and this Amendment, the parties hereby agree as
follows:
     1. Paragraph (a) of Section 2 is modified by amending and restating clause
(ii) thereof in its entirety as follows:
(ii) the date the Employee’s employment is terminated (x) without Cause by the
Company or any of its Subsidiaries or (y) by the Employee for Good Reason or as
a result of death or Permanent Disability, and
and is further modified by adding the following sentence to the end of paragraph
(a) immediately after clause (iii):
The Committee has irrevocably determined not to, and shall not (and shall not
permit the Board to), exercise any right it may have under the Plan to determine
that the Restricted Stock does not immediately vest in full upon a Change of
Ownership.
     2. Paragraphs (b) and (c) of Section 2 are amended and restated in their
entirety as follows:
     (b) If, prior to the Vesting Reference Date, the Employee’s employment
terminates as a result of the Employee’s Retirement, and as of any such
termination no Change of Ownership has occurred, the Restricted Stock shall
become vested in increments of 20% of such shares in respect of each one year
anniversary of the date of this Agreement prior to the date of such termination
of employment and the remaining unvested shares of Restricted Stock shall be
cancelled.

 



--------------------------------------------------------------------------------



 



     (c) If, prior to the Vesting Reference Date, the Employee’s employment with
the Company or any of its Subsidiaries is terminated (i) for Cause by the
Company or its Subsidiaries or (ii) by the Employee without Good Reason (which
shall not include termination as a result of the Employee’s death, Permanent
Disability or Retirement), and as of any such termination no Change of Ownership
has occurred, the Restricted Stock shall, to the extent not then vested, be
forfeited by the Employee without consideration therefor.
     2. Paragraph (d) of Section 2 is amended by adding the definitions of
“Employment Date” and “Retirement” to such paragraph to read as follows:
     “Employment Date” shall mean the day of the year on which the Vesting
Reference Date occurs, without regard to the actual year of the Vesting
Reference Date.
     “Retirement” shall mean the termination of Employee’s employment, by the
Company or by Employee, on or after Employee’s 65th birthday other than due to
death, Permanent Disability or termination by the Company for Cause.
     3. The term “Agreement” as used in the Stock Agreement shall be deemed to
refer to the Stock Agreement as amended through the date hereof, including
without limitation this Amendment.
     4. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed, all as of the day and year first above written.
ITC HOLDINGS CORP.
By:                                         
Name:                                         
Title:                                         
                                                            
(signature)
                                                            
(print Grantee name)

2